FORM OF
VOTING AND SUPPORT AGREEMENT
 
This Voting and Support Agreement, dated as of December 27, 2012 (this
“Agreement”), is entered into by and among J.D. Nichols, an individual residing
in Kentucky, Brian Lavin, an individual residing in Kentucky, NTS Realty
Capital, Inc., a Delaware corporation, NTS Realty Partners, LLC, a Delaware
limited liability company, ORIG, LLC, a Delaware limited liability company,
Ocean Ridge Investments, Ltd., a Florida limited company, BKK Financial, Inc.,
an Indiana corporation, The J.D. Nichols Irrevocable Trust for My Daughters, a
Kentucky trust (the “Daughters Trust”), The J.D. Nichols Irrevocable Trust for
My Grandchildren, a Kentucky trust (the “Grandchildren Trust” and together with
the Daughters Trust, the “Trusts”), Gregory A. Wells, as trustee of each of the
Trusts, Kimberly Ann Nichols, an individual residing in Kentucky, Zelma Nichols,
an individual residing in Kentucky, Brickwood, LLC, a Delaware limited liability
company (the foregoing parties each a “Purchasing Group Party” and,
collectively, the “Purchasing Group Parties”), NTS Realty Capital, Inc., a
Delaware corporation and the managing general partner of the Partnership
(“Partnership Managing GP”) and NTS Realty Holdings Limited Partnership (the
“Partnership” and, together with the Partnership Managing GP, the “Partnership
Parties”).
 
RECITALS
 
A. Concurrently with the execution and delivery of this Agreement, NTS Merger
Parent, a Delaware limited liability company (“Parent”), NTS Merger Sub, a
Delaware limited liability company and a wholly-owned subsidiary of Parent
(“Merger Sub” and, together with Parent, the “Parent Parties”), and the
Partnership Parties  have entered into an Agreement and Plan of Merger, dated as
of the date hereof (as the same may be amended, supplemented or otherwise
modified from time to time, the “Merger Agreement”), which provides, among other
things, for the merger of Merger Sub with and into the Partnership, upon the
terms and subject to the conditions set forth in the Merger Agreement.
 
B. As of the date hereof, each Purchasing Group Party is the record and
Beneficial owner and has the power to vote the number of Units set forth next to
their respective names on Schedule A hereto (such Units, together with all Units
subsequently acquired by each Purchasing Group Party during the term of this
Agreement, the “Owned Units”), and Mr. Wells, in his capacity as trustee of the
Trusts is the Beneficial owner of, and has the right to dispose of, the Units
set forth on Schedule A that are held by each of the Trusts.
 
C. As an inducement and condition to entering into the Merger Agreement, the
Partnership Parties have required that each Purchasing Group Party agree, and
each Purchasing Group Party has agreed, to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein, the parties hereto agree as follows:
 

 
 
 

ARTICLE I
 
CERTAIN DEFINITIONS
 
Section 1.01 Defined Terms.  Terms used in this Agreement and not defined herein
have the meanings ascribed to such terms in the Merger Agreement.
 
Section 1.02 Other Definitions.  For the purposes of this Agreement:
 
(a) “Affiliates” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question.  As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.  Notwithstanding the foregoing, no member of the Purchasing Group, on
the one hand, and the Partnership Parties and the Subsidiaries of the
Partnership, on the other hand, shall be considered Affiliates for purposes of
this Agreement.
 
(b) “Beneficially Own” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities (as determined pursuant
to Rule 13d-3 under the Exchange Act), including pursuant to any agreement,
arrangement or understanding, whether or not in writing.  Without duplicative
counting of the same securities by the same holder, securities Beneficially
Owned by a Person include securities Beneficially Owned by all Affiliates of
such Person and all other Persons with whom such Person would constitute a
“group” within the meaning of Section 13(d) of the Exchange Act and the rules
promulgated thereunder.
 
(c) “Special Committee” means the special committee of independent directors of
the Partnership Managing GP’s Board of Directors.
 
(d) “Unit” has the meaning set forth in the Partnership Agreement, and will also
include for purposes of this Agreement all interests in the Partnership into
which Units may be split, combined, merged, consolidated, reorganized,
reclassified, recapitalized or otherwise converted and any rights and benefits
arising therefrom, including any dividends or distributions of Partnership
Interests or other equity securities which may be declared in respect of the
Units and entitled to vote in respect of the matters contemplated by Article II.
 
ARTICLE II
 
VOTING AGREEMENT; IRREVOCABLE PROXY
 
Section 2.01 Agreement to Vote.  Subject to the terms and conditions hereof,
each Purchasing Group Party irrevocably and unconditionally agrees that from and
after the date hereof and until the earliest to occur of (i) the Effective Time;
(ii) the termination of the Merger Agreement in accordance with its terms; and
(iii) the written agreement of the parties (with respect to the Partnership
Parties, acting through the Special Committee) to terminate this Agreement (such
earliest occurrence being the “Expiration Time”), at any meeting (including each
adjourned or postponed meeting) of the Unitholders of the Partnership, however
called,
 

 
2
 

upon which a vote or other consent or approval is sought (any such meeting or
other circumstance, a “Unitholders’ Meeting”), such Purchasing Group Party will,
to the extent permitted under the terms of such Purchasing Group Party’s Units,
(A) appear at such Unitholders’ Meeting or otherwise cause its Owned Units to be
counted as present thereat for purposes of calculating a quorum, and, (B) vote,
or cause to be voted, all of its Owned Units (I) in favor of the adoption and
approval of the Merger Agreement and the transactions contemplated thereby,
including the Merger, (II) in favor of the approval of any other matter to be
approved by the Unitholders of the Partnership (including, without limitation,
the adjournment of a Unitholders’ Meeting) to facilitate the transactions
contemplated by the Merger Agreement, including the Merger, (III) against any
extraordinary dividend, distribution or recapitalization by the Partnership or
change in the capital structure of the Partnership (other than pursuant to or as
explicitly permitted by the Merger Agreement), and (IV) against any action or
agreement that would reasonably be expected to (1) result in a breach of any
representation, warranty or covenant of the Partnership Parties under the Merger
Agreement or (2) impede, interfere or be inconsistent with, delay, postpone,
discourage or materially and adversely affect consummation of the Merger, the
transactions contemplated by the Merger Agreement, or the performance by such
Purchasing Group Party of his, her or its obligations under this Agreement.
 
Section 2.02 Irrevocable Proxy. Each Purchasing Group Party hereby revokes any
and all previous proxies granted with respect to the Owned Units.  By entering
into this Agreement, each Purchasing Group Party hereby grants a proxy
appointing the proxyholders named in the Partnerships’ proxy card, with full
power of substitution (the “Proxyholders”), as such Purchasing Group Party’s
attorney-in-fact and proxy, for and in such Purchasing Group Party’s name, to be
counted as present and to vote or otherwise to act on behalf of such Purchasing
Group Party with respect to the Owned Units solely with respect to the matters
set forth in, and in accordance with Section 2.01. The proxy granted by each
Purchasing Group Party pursuant to this Section 2.02 is, subject to the
penultimate sentence of this Section 2.02, irrevocable and is coupled with an
interest and is granted in order to secure each the Purchasing Group Party’s
performance under this Agreement and also in consideration of the Partnership
Parties entering into this Agreement and the Merger Agreement.  The proxy
granted by each Purchasing Group Party shall be automatically revoked upon
termination of this Agreement in accordance with its terms.  Each Purchasing
Group Party agrees, from the date hereof until the Expiration Time, not to
attempt to revoke, frustrate the exercise of, or challenge the validity of, the
irrevocable proxy granted pursuant to this Section 2.02.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASING GROUP PARTIES
 
Each Purchasing Group Party severally represents and warrants to the Partnership
Parties as of the date of this Agreement and at all times during the term of
this Agreement, as follows:
 
Section 3.01 Authority; Authorization.  Such Purchasing Group Party has all
requisite corporate, limited liability or other requisite power and authority to
enter into this Agreement, to carry out its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by such Purchasing Group Party of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all
 

 
3
 

requisite corporate, limited liability company or other requisite action on the
part of such Purchasing Group Party. This Agreement has been duly executed and
delivered by such Purchasing Group Party and, assuming the due authorization,
execution and delivery hereof by the other parties hereto, constitutes a legal,
valid and binding agreement of such Purchasing Group Party, enforceable against
such Purchasing Group Party in accordance with its terms (except insofar as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)).
 
Section 3.02 Non-Contravention.  Neither the execution and delivery by such
Purchasing Group Party of this Agreement, nor the consummation by such
Purchasing Group Party of the transactions contemplated hereby and the
performance by such Purchasing Group Party of this Agreement will (i) violate or
conflict with any provision of the organizational or governing documents of such
Purchasing Group Party, if any; (ii) other than pursuant to Sections 13(d) and
16 of the Exchange Act, require any consent, approval, authorization or permit
of, registration, declaration or filing with, or notification to, any
Governmental Entity or any other person; (iii) result in any breach of or
constitute a default (or an event that, with notice or lapse of time or both,
would become a default) under, or give to others any right of termination,
cancellation, amendment or acceleration of any obligation or the loss of any
benefit under any agreement or instrument to which such Purchasing Group Party
is a party or by or to which any of their properties are bound, including,
without limitation, any voting agreement, Unitholders agreement, irrevocable
proxy or voting trust; (iv) result in the creation of an Encumbrance upon any of
the assets of such Purchasing Group Party; or (v) violate or conflict with any
Law applicable to such Purchasing Group Party.
 
Section 3.03 Ownership of Securities.  Such Purchasing Group Party is the record
and Beneficial Owner of the number of Units of the Partnership constituting
Owned Units as of the date hereof as set forth next to its respective name on
Schedule A of this Agreement. Such Purchasing Group Party owns its respective
Owned Units free and clear of any Encumbrances (other than as created by this
Agreement) and has the full legal right, power and authority to vote all of the
Owned Units (to the extent such Owned Units grant voting rights) without the
consent or approval of, or any other action on the part of any other Person, and
has not granted any proxy inconsistent with this Agreement that is still
effective or entered into any voting or similar agreement with respect to, the
Owned Units, in each case, except as provided in this Agreement.
 
Section 3.04 Certain Arrangements. As of the date of this Agreement and except
as set forth in the Merger Agreement, there are no contracts or other
agreements, arrangements or understandings (whether oral or written) or
commitments to enter into agreements, arrangements or understandings (whether
oral or written) (i) between any Purchasing Group Party or any of its
Affiliates, on the one hand, and any member of the Partnership Parties’
management or directors, on the other hand, as of the date hereof that relate in
any way to the Partnership Parties’ or the Merger or the operation of the
Surviving Entity following the Effective Time or (ii) between any Purchasing
Group Party or any of its respective Affiliates, on the one hand, and any other
Person, on the other hand, pursuant to which any Unitholder of the Partnership
would be entitled to receive consideration of a different amount or nature than
the Merger Consideration or pursuant to which any Unitholder of the Partnership
agrees to vote to adopt the Merger
 

 
4
 

Agreement or the Merger (other than this Agreement) or agrees to vote against
any Alternative Proposal.
 
Section 3.05 No Third Party Transaction. No Purchasing Group Party nor any of
its Affiliates has entered into any agreement, arrangement or understanding with
any third party concerning the possible sale of the Surviving Entity, equity
interests in the Surviving Entity or all or substantially all the assets of the
Surviving Entity to a third party after the Merger has been consummated.
 
Section 3.06 Reliance by the Partnership Parties.  Such Purchasing Group Party
understands and acknowledges that the Partnership Parties are entering into the
Merger Agreement in reliance upon such Purchasing Group Party’s execution,
delivery and performance of this Agreement.
 
Section 3.07 No Other Representations or Warranties.  Except for the
representations and warranties contained in this Article III and except as
otherwise expressly set forth in this Agreement or in the agreements or
certificates entered into in connection herewith or contemplated hereby
(including, without limitation, the Merger Agreement), no Purchasing Group Party
nor any other Person on behalf of such Purchasing Group Party makes any other
representation or warranty of any kind or nature, express or implied, in
connection with this Agreement or the transactions contemplated by this
Agreement.
 
ARTICLE IV
 
ADDITIONAL COVENANTS OF PURCHASING GROUP PARTIES
 
Section 4.01 Non-Interference with Acquisition Proposals.  Each Purchasing Group
Party and their respective Affiliates shall not take any action with the purpose
of discouraging or preventing any person from making an Alternative Proposal in
accordance with Section 5.3 of the Merger Agreement or, once made, from
continuing to pursue such Alternative Proposal; provided that any Purchasing
Group Party and its respective Affiliates may vote, or cause to be voted, any or
all of its Owned Units against a Superior Proposal or any transaction
contemplated thereby.
 
Section 4.02 Continuation of Special Committee.  Each Purchasing Group Party
agrees that, from and after the date of this Agreement, at all times prior to
the earlier of (a) the Effective Time of the Merger or (ii) the Expiration Time
of this Agreement, he, she or it shall not seek to terminate the existence of
the Special Committee or materially change the Special Committee’s duties or
authority or its current membership (so long as the existing members of the
Special Committee are willing to serve).  Mr. Nichols and Mr. Lavin each further
agree that, in their capacity as members of the Board of Directors of
Partnership Managing GP, he shall not take any action inconsistent with the
foregoing.
 
Section 4.03 Standstill; Restrictions on Transfer and Proxies; Non-Interference;
Further Assurances.
 
(a) Until the Expiration Time, each Purchasing Group Party agrees not to, and to
cause its respective Affiliates not to, (i) in any manner acquire, agree to
acquire or make any
 

 
5
 

proposal to acquire, directly or indirectly, alone or in concert with any other
person, (A) any Units or any other security of the Partnership that is
convertible into Units in the open market or in privately negotiated
transactions with third parties, (B) any property of the Partnership or any
Subsidiary of the Partnership, or (C) any rights or options to acquire any such
Units, securities or property (including, but not limited to, Beneficial
Ownership of such Units, securities or property), (ii) except at the specific
written request of the Special Committee, propose to enter into, directly or
indirectly, any merger or business combination involving the Partnership or any
Subsidiary of the Partnership, or to purchase, directly or indirectly, a
material portion of the assets of the Partnership, (iii) make, or participate
in, directly or indirectly, any “solicitation” of “proxies” (as those terms are
used in the proxy rules of the Securities and Exchange Commission) to vote, or
seek to advise or influence any person with respect to the voting of any Units
in respect of or related to the matters set forth in clauses (i) and (ii) above,
(iv) commence a tender or exchange offer for Units at a price below $7.50 per
Unit; (v) form, join, enter into any contract, arrangement or understanding, or
in any way participate with any person or “group” (as defined in Section
13(d)(3) of the Exchange Act) in connection with any of the foregoing, including
but not limited to any joint venture, loan or option agreement, put or call,
guarantee of loans, guarantee of profits or division of losses or profits, (vi)
disclose any intention, plan or arrangement inconsistent with the foregoing, or
(vii) advise, assist or encourage any other persons in connection with any of
the foregoing.
 
(b) Until the Expiration Time, each Purchasing Group Party agrees not to, and to
cause its respective Affiliates not to, Transfer or agree to Transfer any Owned
Units.  For purposes of this Agreement, “Transfer” shall mean to offer, sell,
contract to sell, pledge, assign, distribute by gift or donation, or otherwise
dispose of (or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition of (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise)), directly or indirectly, any Units or any securities convertible
into, or exercisable or exchangeable for Units, or publicly announce an
intention to effect any such transaction.
 
(c) Until the Expiration Time, each Purchasing Group Party agrees not to, and to
cause its respective Affiliates not to, (i) deposit any Owned Units into a
voting trust or enter into a voting agreement or arrangement with respect to the
Owned Units, (ii) grant any proxy or power of attorney with respect to the Owned
Shares (other than as contemplated by Section 2.01 of this Agreement), or (iii)
take any action that would make any representation or warranty of such
Purchasing Group Party contained herein untrue or incorrect or have the effect
of preventing, impeding, interfering with or adversely affecting the performance
by such Purchasing Group Party of its obligations under this Agreement.
 
(d) Each Purchasing Group Party Parties agrees, without further consideration,
to execute and deliver such additional documents and to take such further
actions as are necessary or reasonably requested by the Partnership Parties to
confirm and assure the rights and obligations set forth in this Agreement and
the Merger Agreement or to consummate the transactions contemplated by this
Agreement and the Merger Agreement.
 
Section 4.04 Units to Remain Outstanding.  Each Purchasing Group Party
acknowledges and agrees that in the Merger, the Units of which such Purchasing
Group Party is the record and Beneficial Owner shall be unchanged and remain
outstanding as Units of the
 

 
6
 

Surviving Entity and will not be converted into the right to receive the Merger
Consideration or entitled to any other form of consideration.
 
ARTICLE V
 
TERMINATION
 
Section 5.01 Termination.  This Agreement shall terminate without further action
at the Expiration Time.
 
Section 5.02 Effect of Termination. Upon the termination of this Agreement, the
rights and obligations of all the parties will terminate and become void without
further action by any party except for the provisions of Section 5.01, this
Section 5.02 and Article VI, which will survive such termination.  For the
avoidance of doubt, the termination of this Agreement shall not relieve any
party of liability for any willful breach of this Agreement prior to the time of
termination, in which case the aggrieved party shall be entitled to all rights
and remedies available at law or in equity.
 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.01 Nonsurvival of Representations, Warranties and Agreements.  None of
the representations, warranties, covenants and agreements set forth in this
Agreement shall survive the Expiration Time.
 
Section 6.02 Amendments; Waivers.  At any time prior to the Effective Time, any
provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
all of the parties to this Agreement (with respect to the Partnership Parties,
acting through the Special Committee), or in the case of a waiver, by the party
against whom the waiver is to be effective (with respect to the Partnership
Parties, acting through the Special Committee).
 
Section 6.03 Notices.  Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile or electronic transmission (with
confirmation by telephone or return facsimile or electronic transmission), by
reliable overnight delivery service (with proof of service), hand delivery or
certified or registered mail (return receipt requested and first-class postage
prepaid), addressed as follows (or at such other address for a party as shall be
specified by like notice):
 
To the Purchasing Group Parties:
 
NTS Realty Capital, Inc.
600 North Hurstbourne Parkway, Suite 300
Louisville, Kentucky 40222
Attention: Brian F. Lavin
Facsimile: (502) 426-4994
Email:  blavin@ntsdevco.com

 
7
 



with copies to:
 
Fore, Miller & Schwartz
200 South Fifth Street, Suite 700 North
Louisville, KY 40202
Attention: Stephen H. Miller
Facsimile: (502) 589-1637
Email:  smiller@stephenhmiller.com
 
To Partnership Managing GP or Partnership:
 
NTS Realty Capital, Inc.
600 North Hurstbourne Parkway, Suite 300
Louisville, Kentucky 40222
Attention: Mark D. Anderson
Email:  mark@andersonrealestcap.com
 
with copies to:
 
Stites & Harbison PLLC
400 West Market Street, Suite 1800
Louisville, KY 40202
Attention:  C. Craig Bradley, Jr.
Facsimile:  (502) 587-6391
Email:  cbradley@stites.com


and
 
Shefsky & Froelich
111 East Wacker Drive, Suite 2800
Chicago, IL 60601
Attention:  Cezar M. Froelich
Facsimile: (312) 527-9897
Email:  cfroelich@shefskylaw.com
 
Section 6.04 Interpretation; Construction; Severability.
 
(a) When a reference is made in this Agreement to Articles, Sections or
Schedules, such reference shall be to an Article or Section of or Schedule to
this Agreement unless otherwise indicated.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “or” shall be deemed to mean “and/or.”  The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as
 

 
8
 

well as to the feminine and neuter genders of such term.  All schedules and
exhibits hereto shall be deemed part of this Agreement and included in any
reference to this Agreement.
 
(b) The parties have participated jointly in negotiating and drafting this
Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.
 
(c) If any term, provision, covenant or restriction contained in this Agreement
is held by a court or a federal or state regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions and covenants and restrictions contained in this Agreement shall
remain in full force and effect, and shall in no way be affected, impaired or
invalidated.  If for any reason such court or regulatory agency determines that
any provision, covenant or restriction is invalid, void or unenforceable, it is
the express intention of the parties that such provision, covenant or
restriction be enforced to the maximum extent permitted.
 
Section 6.05 Governing Law; Jurisdiction.  This Agreement, and all claims or
causes of action (whether at law, in contract or in tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.  In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery (or a proper Delaware state court if the Court of
Chancery does not have subject matter jurisdiction) or the federal courts
sitting in the State of Delaware.  Each of the parties hereto submits to the
jurisdiction of any such court in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement or the transactions contemplated hereby and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding.  Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
 
Section 6.06 WAIVER OF JURY TRIAL.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION, DIRECTLY OR INDIRECTLY, ARISING OUT OF, OR RELATING
TO, THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH
PARTY CERTIFIES AND
 

 
9
 

ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6.06.
 
Section 6.07 Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in the Delaware Court of Chancery (or a proper Delaware state
court if the Court of Chancery does not have subject matter jurisdiction) or the
federal courts sitting in the State of Delaware, this being in addition to any
other remedy to which they are entitled at law or in equity. In connection with
any request for specific performance or equitable relief by any party hereto,
each of the other parties waive any requirement for the security or posting of
any bond in connection with such remedy.
 
Section 6.08 Assignment: Binding Effect.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties.  Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.
 
Section 6.09 Counterparts; Effectiveness.  This Agreement may be executed in two
or more counterparts (including by facsimile or other electronic means), all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each of the parties and delivered to the
other party, it being understood that each party need not sign the same
counterpart.
 
Section 6.10 Entire Agreement; No Third-Party Beneficiaries.  This Agreement
(including the schedules, documents and the instruments referred to in this
Agreement) constitutes the entire agreement and supersedes all other prior
agreements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof and thereof and, except
as set forth in Section 6.08 and except for the rights of Unitholders whose
Units are converted into the right to receive the Merger Consideration pursuant
to Section 2.1 to receive such Merger Consideration after the Effective Time, is
not intended to and shall not confer upon any person other than the parties
hereto any rights or remedies hereunder.
 
Section 6.11 No Recourse.  This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
 

 
10
 

representative of any party hereto shall have any liability for any obligations
or liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
11
 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the day and year first above written.
 
 

 
NTS REALTY HOLDINGS LIMITED
PARTNERSHIP
 
By: NTS Realty Capital, Inc., its managing general
partner
 
By:/s/ Mark D. Anderson            
    Name: Mark D. Anderson
    Title: Chairman of the Special Committee
     
NTS REALTY CAPITAL, INC.
 
By:/s/ Mark D. Anderson            
    Name: Mark D. Anderson
    Title: Chairman of the Special Committee
     
NTS REALTY PARTNERS, LLC
 
By:/s/ J.D. Nichols               
    Name: J. D. Nichols
    Title: Manager
     
J.D. NICHOLS
 
/s/ J.D. Nichols                 
     
BRIAN LAVIN
 
/s/ Brian Lavin                 

 
 
 
 
 
 
 


 

 
ZELMA NICHOLS
 
/s/ Zelma Nichols                 
     
KIMBERLY ANN NICHOLS
 
/s/ Kimberly Ann Nichols              
     
ORIG, LLC
 
By:/s/ Gregory A. Wells               
    Name: Gregory A. Wells
    Title: Executive Vice President
     
OCEAN RIDGE INVESTMENTS, LTD.
 
By:/s/ Gregory A. Wells               
    Name: Gregory A. Wells
    Title: Executive Vice President of
    BKK Financial, Inc., General Partner
     
BKK FINANCIAL, INC.
 
By:/s/ Gregory A. Wells               
    Name: Gregory A. Wells
    Title: Executive Vice President
     
BRICKWOOD, LLC
 
By:/s/ Brian F. Lavin                  
    Name: Brian F. Lavin
    Title: Manager

 
 
 
 
 
 
 


 

 
THE J.D. NICHOLS IRREVOCABLE TRUST
FOR MY DAUGHTERS
 
By:/s/ Gregory A. Wells               
    Name: Gregory A. Wells
    Title: Trustee
     
THE J.D. NICHOLS IRREVOCABLE TRUST
FOR MY GRANDCHILDREN
 
By:/s/ Gregory A. Wells               
    Name: Gregory A. Wells
    Title: Trustee
     
GREGORY A. WELLS,
as Trustee of the J.D. Nichols Irrevocable Trust For
My Daughters
 
/s/ Gregory A. Wells                 
     
GREGORY A. WELLS,
as Trustee of the J.D. Nichols Irrevocable Trust For
My Grandchildren
 
/s/ Gregory A. Wells                 

 
 
 
 
 

Schedule A
 
Owned Units
 
 Unitholder Name
 
 Owned Units
 J.D. Nichols
6,847,8871*
 
 NTS Realty Partners, LLC
714,491**
 
 ORIG, LLC
5,411,501**
 
 Ocean Ridge Investments, Ltd.
456,401**
 
 BKK Financial, Inc.
31,522**
 
 The J.D. Nichols Irrevocable Trust for My Daughters
81,479**
 
 The J.D. Nichols Irrevocable Trust for My
 Grandchildren
 
114,640**
 
 Kimberly Ann Nichols
32,603**
 
 Zelma Nichols
5,250**
 
 Brickwood, LLC
17,966
 



 



--------------------------------------------------------------------------------

 
* Mr. Nichols has the right to vote 6,133,396 of the Units that he beneficially
owns.
** Non-voting Units